Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 1 of 12

ATTACHMENT 1

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 2 of 12

Filed

D.C. Superior Court
08/27/2018 14:321=)4

Clerk of the Court

THE SUPERIOR COURT OF THE DlSTRICT OF COLUM!BA

J ames Dorsey

162 36‘*‘ Sh‘eet, NE., Unit 2

Washington, DC 20019
I’laintiff

Vs

District of Columbia

441 4“‘ Stree’t, NW
Washington, DC 20001

&

Raymood Jones

910 l?th Street, NW, Suile, 800

Washington, DC 20006
Offi`cer Wil\iam Dempster

Mctropulitan Police Dcpartmcnt
Badge No. 5390,

Lleutenant Michael Pulliam
Meu'opolimn Polioe Depanment
Badge No.L0181,

Ofiicer Jonathan Lauderdole,
Badge No. 5120

Officer Gregory Shiffer,
Badge No. 4498

Omcer Emma B Deoleo
Metropolitan Policc Department
Badge No.4668

CIVIL DIVISION

)
CA~. 2018 CA 006146 B

)
)
)
)
)
)
)

)

)
)
)
)
)
)
)
)
)
)
)
)
)
)

\.J

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 3 of 12

Officer Brock Vigil )
Metropolitan Policc Department )
Badge No. 3710 )

Detective Anthony T. Campanale [II )

Metropolitan Police Departmcnt )

Badge No, D21593,

Dete¢tive Nicholas Smi|h
Metropolitan Police Department
Badge No. D21532

nn_r~nnal_l~il

Comes now plaintiff by and through Counsel Clarissa T. Edwards and CTEDWARDS, PC and files the

complaint1 as follows:

l. Jun'sdiction of this matter is based on DC Code 11-921.

2. The plaintiff is an adult citizen of the District of Colurnbia and a United States citizen at all times
relevant hereto.

3. ”[he defendant Raymond Jones, is a DC attorney doing business in DC at all times relevant hereto.

4. The defendant, District of Columbia, is a DC municipality doing business in DC at all times
relevant hereto.

5. A police report shall serve as notice to the Distn'ct pursuant to DC Code 12-309.

6. Officer William Dempster is employed as a police officer for the Metropolitan police department
at all times relevant thereto and he prepared and swore under oath the search warrant application
and participated in the planning and execution of the home raid.

7. Tho John Doe officers such as Lieutenant Michael Pulliam, Oi’freer Emma B Deoleo, Of£icer

Brock Vigil, Detective Antlrony Campanale, Detective Nicholas Srnith, and .Ionnthan Lauderdale

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 4 of 12

are the Metropolitan police officers who participated in the planning and execution of` the home
raid.

8. 'Ihe Defendant had authority to control the conduct of said officers/defendants in paragraph 5- 7
through under the doctrine of respondent superior and failed to control and supervise said
officers

9. The grand jury indicted the plaintiff on charges of firearm possession, unregistered gun and
ammunition on October 9, 2013.

10. Prior to the indictment the Det`endant district obtained a search warrant to raid the home ofthe
plaintiH' at 4701 Alabama Avenue, SE.. The basis of` the warrant was to investigate into the
alleged theft of purses by Francis Taylor who is the cousin of the plaintii°f`. 'l'he warrant
application describe that on lane 3, 2013 that 9 purses were stolen from a store in Leesburg, V.A.
The warrant also indicates that two suspects were seen departing in a vehicle titled to two people
one of which was Mr. Taylor. There was no information in the warrant application does not have
any facts that would create a likelihood of finding evidence of any crime in the plaintist home
where Mr. Taylor did not reside "I'he warrant application also states that officer Dempster
learned that individuals will store stolen goods at their residence or in vehicles which they have
access and control along with photographs Officer Dempster failed to expound on why the
purses would be located in the particular home listed on unspecified vehicles record ofone or
more suspects or why purses are the type of` stolen goods likely to leave a trial of electronic and
paper records, photographs Defendant Dernpster further indicates in the warrant application that
cell phones are commonly carried on the persons to communicate with each other. ln light of this
language in the warrant application, no reasonable officer would believe that the four cell phones
taken from the plaintiffs home would belong to Mr. Taylor or contain any evidence of any theft
ofpuise. No reasonable officer would therefore have believed that the officers had a basis to seize

the cell phone of the plaintiff and his family. “

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 5 of 12

ll,” Def`endant Dempster further states that based on his lmowledge, training and experience He
knows that the type of computer stored information that the sought often requires technical
expertise to identify the appropriate files containing evidence of crime and to discover hidden
files There are no facts provided by officer Dempster to suggest that the computer and cellar
phone which he seized from the plaintiffs home contain hidden files and to discover hidden files.
Defeudant Dempster also did not provide any facts to suggest that the theft of purses is the type of
incident that would necessitate search of a suspected person’s technological storage device,
including the electronic devices of` any family members”

12. As previously noted, the defendant Police Officers, came to the home of 4701 Alabama Avenue
on June 7, 2013, At that time, the plaintiff and other family members were on the balcony which
opens to a main room which consist cfa living room and a day room. 'Ihat room contains a door
to the balcony. There is a small kitchen, and hallway that leads to bedrooms and bathroom in tire
back, Of’ficer Campanale, testifies attire Piaintif`f’s trial that as he entered he saw the Plaintit‘f
“exiting the kitchen area” just off of the living room area He was ordered to the ground and
handcuffed Officer Ra'nck entered after Officer Campanale. l-le claims that he ordered the
Plaintiff on the ground in handcuffs outside the threshold of the kitchen. Of’ficer Ranck did not
see the Plaintiff leave the kitchen.

13. The Plaintiff` was the only one arrested, but everyone in the apartment was handcuffed including
two adult, a juvenile male, and a female child. The juvenile male was in the bedroom, about
fifteen feet from the kitchen. At some point, an unidentified officer in the kitchen announced that
he had a gun. Officer Campanale nor Officer Ranck identified what officer found the gun or knew
exactly when.

14. Ofiicer Dega, a crime scene technician, took several photos of the scene and they were admitted
into evidence at trial. Of'ricer Dega did not discover the gun either but someone pointed it out to

him in the cabinet Odicer Dega photographed the gun and did not know whether another officer

15.

16.

l7,

18.

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 6 of 12

touched the weapon before he got there. He took the gun {i'om the top shelf of the cabinet and
placed it on the countenop to take more photographsll
l-lc did not remember what else was on the countenop but the photograph he took showed other
items, including a pill bottle. He put the loaded revolver in a paper bag along with four cell
phones and a laptop recovered from the apartment and put the bag in the trunk of his vehicle
Once at the Sixth District, he gave the gun to another technician, Valerie Campbell. Offlcer Dega
admitted he had no specific protocol to collect evidence or to preserve DNA evidence
“Ot`t'tcer Dega also stated that he had moved the gun from its original place. l-le prepared a PD-81
property for other items collected at the scene on June 7, 2013, but he did not included the gun in
that form.
Valerie Campbell testilied she reported to the Sixth Disnict station at 8:55 pm. Oflicer Dega gave
her the gun and she processed it, took photos of the gun and ammunition, put them on the
property book for evidence, and submitted the gun to the chemical lab for further processing. She
filled out a PD-Sl form for the gun and ammunition She did not swab for DNA or collect
fingerprints
Ms. Borchardt-Gardner, a senior forensic DNA specialist who was a witness for the United States
government testified generally about DNA and DNA analysis She testified at trial that DNA tests
cannot determine how long the DNA has been on the object tested. Ms. Borchardt-Gardner talked
about DNA transfer. She specifically testified that a person can transfer DNA to an object by
holding it, which»is known as primary transfer. DNA can also be transferred through secondary
transfer to a location where the source of the DNA did not emanate from originally It` someone
bleeds on the tlcor, strother person could step on the blog and then transfer it. She read an article
about transfer from one object to another but never saw it herself. DNA profile at 8 of 15
locations, but the plaintiffs son would have 50% of his DNA.
Prior to Msr Borchardt~Gardner testimony, the prosecutor sent defense counsel an ernail message

disclosing for the first time that the expert was currently engaged in a romantic relationship with

19.

20.

21.

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 7 of 12

Assistant U.S. Attorney’s Ofl'roe. Refusing to dismiss the case, the trial court noted “That’s an
issue you can cross examine on." The defendant herein failed to question Ms. Borchardt~Gardner
about the relationship with the U,S. Attomey”

Later that day, the plaintiff asked to approach the bench. Part of the colloquy that followed related
to Ms. Borchardt-Gardner’s romantic relationship with someone in the U.S. Attorney OfEce. The
following Monday, when Ms. Borchardt-Gardner was no longer available, the trial court explained
that the plaintiff “was concerned that the defendant Jones had not cross-examined the DNA expert
on the issue of her relationship". The court determined that the issue was relevant and the plaintiff
had a right to eross»examine about it.

The court further stated to Defendant Jones, defense counsel, “the reason why we are dealing

with this is because you did not ask about it and quite franlcly, l am not on the Court of Appeals

but I think it could be reversible error."
During the cross examination at trial, the plaintiff repeatedly raised concems about the fairness of
the trial and defendant Jones’ representation A few days later, the plaintiff voiced concerns to the
Court about Defendant Jones’ cross-examination of()fficer Ranck. .”

Later on January 26, 2015, at the conclusion of the govemrnent’s case, another issue arose
concealing Defendant Jones’ performance Defendant J ones announced an intention to call an
expert witness" to clear up some DNA matters. He acknowledged that in a Jarruary 12 email to the
prosecutor he did not set out the basis for his expert’s opinion in accordance with Rule i6. He said
he had told the plaintiff that they needed an expert lie also asserted that the plaintiff had told him
he would come in with money to hire DNA expert but did not and “at one point, he said that he did
not want it because he could not afford it." As a result, defense counsel had told the prosecutor that
they would not have an expert after all. He continued, “I really need a DNA expert. The plaintiff
explained to the trial court that he is indigent and that he believed that he had paid defense counsel
enough money to pay for half the cost of a DNA expert l-le described a previous conversation

with Defendant J ones where he told him to hold on to money and said “l am going to request that

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 8 of 12

+'*

say

inside of your trial because we got contamination issues and that's the reason why it’s going to
give us time to get a DNA expert."

22~. ,’Ihe court offered to consider letting the plaintiff call a DNA expert despite defendant Jones’
failure to comply with Rule 16. They would have provide the basis of the expert’s opinion to the
government by 9 prn that night. and the expert would have to be available by 10:45 the next
morning Defendant Jones said that he would try to get in touch with his DNA expert to come in
the next day.

23. On .lanuary 2’?,»: 2015,_: the Defendant Jones reported that his DNA expert was unavailable that day
but coqu come the following day`; he had also contacted another company that was unavailable
that day. Thc trial court expressed a willingness to sign a voucher “for the plaintiff so that he could
have a DNA expert The plaintiff had previously qualified for representation when he was
represented prior thereto by the Public Defender Service, in the case. Also, the court was willing to
sign a voucher based on some comments that the court heard about money during the trial and
how that potentially impacted the issue of the DNA expert.” The court coneluded, however, that
because the expert was unavailable they would proceed to trial without the export. Defendant
Jones also did not move to suppress the search warrant although it was defective He also did not
file a Rosser letter which is required under the niles upon information and belief.

24. The Plaintii’f was convicted of three years in prison as a result of the failure of Defendant lanes to
provide effective representation and the defective warrant

25. The defendant Jones failed to provide a defense for said case. He failed to note an expert. He
further failed to timely note an expert to challenge the DNA testimony of the government He
failed to question the search warrant More onerous of the fact that the search warrant was
defective is that another Court held that the warrant was defective The govennnent settled a

lawsuit regarding the search warrant in said case

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 9 of 12

Defendant Jones also failed to cross exam the United States expert on her romantic relationship
with a US Attorney. l-le failed to call any witnesses on the behalf of the plaintiff A reasonable
attemey would nor have acted in such a manner.

26. There is a reasonable probability that the outcome of the trial would have been different if defense
ccimsel had sought a voucher for ftmds to hire a DNA expert, consulted with and presented
testimony by that expert, cross-examined the govemment’s DNA expert for bias interviewed and
presented testimony by Nika Dorsey and lonte Watts, and moved to suppress the gun as unlawthl.
As a result of Defendant‘s conduct, the plaintiff is damaged The defendant is the proximate cause
of the Plaintiff’s damagesl The Defendant Jones knew or should have known that the
aforementioned conduct would cause harm to the plaintiff The action did in fact cause said harm
As a result of his conduct, the plaintiff was harmed.

27. The plaintiff is therefore damaged in the amount of four million dollars plus attorney fees and
cost.

28. “The Defendant Motropolitan Police Departrnent has established a pattern and practice, and policy
of training its officer to include in search warrant application statements of training and
experience that are imsubstantiated, vague, insufficient to substitute for actual evidence, false and
misleading MPD has established a pattern and practice of training officers to use statements of
training and experience about the habits of criminal as a purported substitute for evidence of
police investigation into any evidentiary link to a particular residence. Although, they are aware
of the factual and legal flaws in the statements, they continue to instruct it officers to obtain
search warrants raids based on training and experience based statements The deferrdant district
also trained officer to not include the high failure rate of oHicers to uncover such evidence in
their search warrants The MPD also has failed to properly train and or discipline an officer who
repeatedly prepare and execute legally invalid search warrants The defendant district failed to

properly train and to supervise its officers on the 4“‘ amendment stande for obtaining highly

Case 1:19-Cv-00191-RI\/|C Document 1-1 Filed 01/28/19 Page 10 of 12

instructive search warrants Said grossly and recklwi and unlawful searches have become the

reality of thousands of poor families of color. “

29. The defendant MPD ohicers executing said warrant failed to knock and announce their presence

prior to destroying the door and bursting into the plaintiffs home and there were no exigent

circumstances

30. The defendant officer raided the home unlawfully searched the home and its occupants lt not
only li~ightened the minor children, and the handcuffing and searched of the plaintiff wife in front
of their 3 year old child for vague characterize evidence Notwithstanding the defendant officers
knew that Mr. Taylor did not reside on said premise They repeatedly seized and search family.
Although, they knew that that they did not pose any director danger. The MPD invaded the
privacy of the plaintiff by seizing his electronic devices which contained his personal and
intimate information This wueasonable, wanton and reckless, seizure and searches reflex a
pattern and practice ofMPD otiicers in several hundreds of similar search warrant raids. This also
demonstrates that the defendant MPD failed to properly, train, supervise and discipline it officers
concerning proper execution of search warrants These unlawful, unwarranted search and
seiz\n‘es of innocent people is in violation of the 4"‘ amendment and shocks the conscience and

common decency.
Wherefore the following the plaintiff seeks the following relief:

A judgment against the defendants in the amount of four million, plus cost and attorney fees;

Any and all relief deemed proper by this Court.

 

Case 1:19-Cv-00191-RI\/|C Document1-1 Filed 01/28/19 Page 11 of 12

CTEDWARDS, P.C.

840 First Street, NE

3"" floor

WASH]NGTON, DC 20002
(202)248»5020
Clsrlssstedwsrds@ctedwardspc.com

Case 1:19-Cv-00191-RI\/|C Document1-1 Filed 01/28/19 Page 12 of 12

IFC 0

erify that the information in the complaint is true and accurate to the best of

i, lames Dorsey, hereby v
my recollection and belief.

 

Subst:ribed and sworn before me this §_Oday of §g,i`§ 2018

Notarv

My Ccmm|ssion expires on W£UB.

